DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5,9,13,17,and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (TSG RAN1 WG2 Meeting #99, R2-1708486, Discussion on UL grant free resource configuration, hereinafter 3GPP).

 	Regarding claim 1,  3GPP discloses a method for determining a time-domain resource used for grant-free transmission, comprising: obtaining, by a terminal device, grant-free transmission resource configuration information, wherein the configuration information comprises: a time-domain resource allocation parameter, a time-domain resource offset parameter, and a grant-free transmission resource time-domain period, the time-domain resource allocation parameter is used to indicate an index, in a slot, of an OFDM symbol in which the first grant-free transmission resource is located (page 1), and the time-domain resource offset parameter is used to indicate an index of the slot in which the first grant-free transmission resource is located (page 3 , figure 1) ; and determining a time-domain location of a grant-free transmission resource based on the index, in the slot, of the OFDM symbol in which the first grant-free transmission resource is located, the index of the slot in which the first grant-free transmission resource 1s located, and the grant-free transmission resource time-domain period (figure 1, page 3).

 	Regarding claim 5, 3GPP discloses a method for determining a time-domain resource used for grant-free transmission, comprising: sending, by a network device, grant-free transmission resource configuration information to a terminal device, wherein the configuration information comprises: a time-domain resource allocation parameter, a time-domain resource offset parameter, and a grant-free transmission resource time-domain period, the time-domain resource allocation parameter is used to indicate an index, in a slot, of an OFDM symbol in which the first grant-free transmission resource is located, and the time-domain resource offset parameter is used to indicate an index of the slot in which the first grant-free transmission resource is located (page 1) ; and  determining, by the network device based on the index, in the slot, of the OFDM symbol in which the first grant-free transmission resource is located, the index of the slot in which the first grant-free transmission resource is located, and the grant-free transmission resource time-domain period, an index of a slot in which a grant-free transmission resource used for receiving grant-free data of the terminal device is located (page 3, figure 1).

 	Regarding claim 9,  3GPP discloses a communications apparatus, wherein the communications apparatus comprises: a receiving module, configured to receive grant-free transmission resource configuration information sent by a network device, wherein the configuration information comprises: a time-domain resource allocation parameter, a time-domain resource offset parameter, and a grant-free transmission resource time-domain period, the time-domain resource allocation parameter is used to indicate an index, in a slot, of an OFDM symbol in which the first grant-free transmission resource is located, and the time-domain resource offset parameter is used to indicate an index of the slot in which the first grant-free transmission resource is located (page 1); and a processing module, configured to determine a time-domain location of a grant-free transmission resource based on the index, in the slot, of the OFDM symbol in which the first grant-free transmission resource is located, the index of the slot in which the first grant-free transmission resource is located, and the grant-free transmission resource time-domain period (page 3, figure 1). 

 	Regarding claim 13,  3GPP discloses a  communications apparatus, wherein the communications apparatus comprises: a sending module, configured to send grant-free transmission resource configuration information to a terminal device, wherein the configuration information comprises: a time-domain resource allocation parameter, a time-domain resource offset parameter, and a grant-free transmission resource time-domain period, the time-domain resource allocation parameter is used to indicate an index, in a slot, of an OFDM symbol in which the first grant-free transmission resource is located, and the time-domain resource offset parameter is used to indicate an index of the slot in which the first grant-free transmission resource is located (page 1); and a processing module, configured to determine, based on the index, in the slot, of the OFDM symbol in which the first grant-free transmission resource is located, the index of the slot in which the first grant-free transmission resource is located, and the grant-free transmission resource time-domain period, an index of a slot in which a grant-free transmission resource used for receiving grant-free data of the terminal device is located (page 3, figure 1).

Regarding claim 17,  3GPP discloses a computer readable storage medium, wherein a computer program is stored in the computer readable storage medium, and when the program is executed by a processor, the processor is caused to perform a method comprising: obtaining grant-free transmission resource configuration information, wherein the configuration information comprises: a time-domain resource allocation parameter, a time-domain resource offset parameter, and a grant-free transmission resource time-domain period, the time-domain resource allocation parameter is used to indicate an index, in a slot, of an OFDM symbol in which the first grant-free transmission resource is located, and the time-domain resource offset parameter is used to indicate an index of the slot in which the first grant-free transmission resource is located (page 1) ; and determining a time-domain location of a grant-free transmission resource based on the index, in the slot, of the OFDM symbol in which the first grant-free transmission resource is located, the index of the slot in which the first grant-free transmission resource is located, and the grant-free transmission resource time-domain period (page 3, figure 1).

 	Regarding claim 18, 3GPP discloses a computer readable storage medium, wherein a computer program is stored in the computer readable storage medium, and when the program is executed by a processor, the processor is caused to perform a method comprising: sending grant-free transmission resource configuration information to a terminal device, wherein the configuration information comprises: a time-domain resource allocation parameter, a time-domain resource offset parameter, and a grant-free transmission resource time-domain period, the time-domain resource allocation parameter is used to indicate an index, in a slot, of an OFDM symbol in which the first grant-free transmission resource is located, and the time-domain resource offset parameter is used to indicate an index of the slot in which the first grant-free transmission resource is located (page 1) ; and determining, based on the index, in the slot, of the OFDM symbol in which the first grant-free transmission resource is located, the index of the slot in which the first grant-free transmission resource is located, and the grant-free transmission resource time-domain period, an index of a slot in which a grant-free transmission resource used for receiving grant-free data of the terminal device is located (page 3, figure 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. (US 2019/0045489 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463